Citation Nr: 1810213	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-13 017	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel






INTRODUCTION

The Veteran had active service from September 1975 to August 1979 and from October 1994 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This matter was before the Board in November 2013 and December 2015 at which time it was remanded for additional evidentiary development.  Most recently, the claim was remanded by the Board in February 2017.  A review of the record shows that the RO has complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In correspondence received in December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("Although Mr. DeLisio 'thought' that the Board member had identified the issues to be discussed, the transcript reflects neither an explicit discussion of withdrawal nor any indication that Mr. DeLisio understood that he might be withdrawing claims for benefits for any disabilities not discussed.").  

In the present case, in correspondence received in December 2017, the Veteran's representative indicated that the Veteran wanted to withdraw the appeal for the issue of entitlement to a TDIU.  In light of the foregoing, the Board finds that the criteria for a withdrawal of the appeal have been met.  Thus, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for the claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal is dismissed.




		
K. Conner
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


